The above-numbered and designated cases arise out of the artificial crevasse at Caernarvon in the year 1927. In each of the cases the plaintiff presents a claim for loss of earnings as the result of being thrown out of employment.
In Foret v. Board of Levee Commissioners Orleans Levee District, 169 La. 427, 125 So. 437, the Supreme Court of Louisiana affirmed a judgment dismissing a suit based on grounds identical with those presented in each of the above cases. See, also, Acosta v. Board of Levee Commissioners, 12 La. App. 488,126 So. 463; Alfred Oliver  Co. v. Board, 169 La. 438,125 So. 441; Fabre et al. v. Board, 170 La. 210, 127 So. 603, and Louisiana Southern Railway Company v. Board, 176 La. 687,146 So. 470.
The judgment appealed from in each of the above cases is affirmed.
Affirmed.